Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 1 of 10 PageID #: 39




                                                           19cv2421




                                             Douglas C. Palmer
                                             Do


   4/25/2019                                  /s/Priscilla Bowens
                                              /s
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 2 of 10 PageID #: 40
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 3 of 10 PageID #: 41




                                             Douglas C. Palmer
                                             D


    4/25/2019                                  /s/Priscilla Bowens
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 4 of 10 PageID #: 42
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 5 of 10 PageID #: 43




                                              Douglas C. Palmer

                                               /s/Priscilla Bowens
    4/25/2019
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 6 of 10 PageID #: 44
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 7 of 10 PageID #: 45




                                             Douglas C. Palmer
                                             D


    4/25/2019                                 /s/Priscilla Bowens
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 8 of 10 PageID #: 46
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 9 of 10 PageID #: 47




                                              Douglas C. Palmer
                                              D


    4/25/2019                                 /s/Priscilla Bowens
Case 1:19-cv-02421-LDH-VMS Document 2 Filed 04/25/19 Page 10 of 10 PageID #: 48
